In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Sparrow, J.), dated April 21, 1994, revoking a disposition of probation previously imposed by the same court, upon a finding that the appellant had violated the conditions thereof, upon his admission, and placing him with the Division for Youth for a period of 12 months upon a fact-finding order of the same court dated August 16, 1993, made upon the appellant’s admission, finding that he had committed acts which, if committed by an adult, would have constituted the crime of attempted grand larceny in the fourth degree.
Ordered that the order of disposition is reversed, on the law, without costs or disbursements, the violation-of-probation petition is dismissed, and the appellant’s probation is reinstated.
The violation-of-probation petition is jurisdictionally defective because it does not contain nonhearsay allegations supporting each violation of probation with which the appellant was charged (see, Family Ct Act § 360.2; Matter of Neftali D., 85 NY2d 631).
In view of the foregoing, we decline to review the appellant’s remaining contentions. Mangano, P. J., Joy, Hart and Florio, JJ., concur.